Citation Nr: 1706843	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim of entitlement to a TDIU due exclusively to service-connected PTSD (which was characterized as a claim of entitlement to a TDIU).  The Veteran disagreed with this decision in February 2010.  He perfected a timely appeal in November 2011.  A videoconference Board hearing was held at the RO in November 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, evaluated as 70 percent disabling effective July 10, 2007, and for tinnitus, evaluated as 10 percent disabling effective November 27, 2001; the Veteran's combined disability evaluation for compensation is 70 percent effective July 10, 2007.

2.  The record evidence shows that the Veteran is precluded from securing or following a substantially gainful occupation solely by reason of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a TDIU due exclusively to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran essentially contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  He specifically contends that the symptomatology associated with his service-connected PTSD interfered with his prior employment, forced him to retire in approximately 2001, and prevented him from finding a job since that time.

Laws and Regulations

VA will grant a TDIU when the scheduler rating is less than total and the evidence shows that a Veteran is precluded, by reason of a service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits may be granted when it is established that the service-connected disability or disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2016). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected PTSD.  The Veteran contends that the symptomatology associated with his service-connected PTSD prevents him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  The Board agrees, finding that the record evidence supports his assertions regarding the impact of his service-connected PTSD on his employability.  The Board notes here that service connection currently is in effect for PTSD, evaluated as 70 percent disabling effective July 10, 2007, and for tinnitus, evaluated as 10 percent disabling effective November 27, 2001.  The Veteran's combined disability evaluation for compensation is 70 percent effective July 10, 2007.  Thus, he meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

The record evidence also persuasively suggests that the Veteran is unemployable solely by reason of his service-connected PTSD.  For example, following VA PTSD examination in August 2007, the VA examiner opined that the Veteran would be unable to work at that time because his behavior "is too unpredictable."  Similarly, following VA general medical examination in April 2008, the VA examiner opined that the Veteran's service-connected PTSD "significantly affects any employment, physical or sedentary."  All of these opinions concerning the impact of the Veteran's service-connected PTSD on his employability were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Veteran testified at his November 2016 Board hearing that he only had a high school education.  See Board hearing transcript dated November 3, 2016, at pp. 4.  The Veteran and his wife both testified that he had been forced to leave his last job in 2001 due to a variety of symptoms which they attributed to his service-connected PTSD.  Id., at pp. 5-9.  The Veteran's wife also testified that the Veteran was unable to sleep very much at night due to insomnia related to his service-connected PTSD.  Id., at pp. 13-14.  She testified further that the Veteran stayed in their home, isolated himself from others, and did not do anything around the house or manage the household finances.  Id., at pp. 16-17.  She also testified further that, although the Veteran was able to drive, he did not drive because of significant problems concentrating while driving.  Id., at pp. 19.

In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due exclusively to service-connected PTSD have been met.  See also 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a TDIU due exclusively to service-connected PTSD is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


